Citation Nr: 0010309	
Decision Date: 04/18/00    Archive Date: 04/28/00

DOCKET NO.  94-40 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to a waiver of recovery of the remaining amount 
of loan guaranty indebtedness in the amount of $12,505.00, 
plus accrued interest.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J.M. Daley, Associate Counsel


INTRODUCTION

The veteran had active service from April 1968 to June 1988.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Department of Veterans 
Affairs (VA) Regional Office (RO), Committee on Waivers and 
Compromises (COWC) in Los Angeles, California, dated in July 
1991.  The Board notes that the RO made an adjustment to the 
veteran's loan debt, amending the original amount from 
$14,555.00 to $14,055.00.  As indicated herein, the veteran 
signed a promissory note and made payments on his 
indebtedness prior to his request for waiver in 1991.  The 
remaining debt balance was $12,505.00 as of August 1999.  The 
Board has framed the issue accordingly.

In May 1999, the Board remanded the case to obtain updated 
financial information from the veteran.  As the requested 
remand action has been accomplished, to the extent possible, 
the Board will proceed to adjudicate the claim.  See Stegall 
v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  In September 1984, the veteran purchased a house in Las 
Vegas, Nevada, using a home loan, which was guaranteed, in 
part, by VA, and secured by a deed of trust.

2.  The veteran defaulted on the home loan secured by the 
deed of trust on the subject property with a payment due July 
1, 1988.  Forbearance arrangements were made, but the veteran 
again defaulted on the loan.

3.  In November 1989, the veteran was notified of the default 
and of the loan holder's intent to sell under the deed of 
trust securing the loan.

4.  Foreclosure proceedings were initiated and the property 
was sold in June 1990 for an amount less than the unpaid 
principal balance, accrued interest, and expenses of 
foreclosure.

5.  VA paid the lender's loan guaranty claim; the related 
debt to the government, in the amount of $14,555, plus 
interest, was charged to the veteran.

6.  The veteran signed a promissory note acknowledging his 
indebtedness to VA and has repaid a portion of the original 
indebtedness, leaving a balance of $12,505.00 plus interest.

7.  To require recovery of the remaining indebtedness from 
the veteran would not be against the principals of equity and 
good conscience.


CONCLUSIONS OF LAW

1.  There was a loss after default of the property that 
constituted the security for the veteran's VA guaranteed 
loan.  38 U.S.C.A. § 5302 (West 1991); 38 C.F.R. § 1.964(a) 
(1999).

2.  Recovery of the remainder of the veteran's loan guaranty 
indebtedness, in the amount of $12,505.00, plus accrued 
interest, would not violate the principles of equity and good 
conscience.  38 U.S.C.A. § 5302 (West 1991); 38 C.F.R. § 
1.965(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In September 1984, the veteran purchased a house in Las 
Vegas, Nevada.  He obtained a VA guaranteed loan for 
$80,950.00.  In conjunction with the purchase, the veteran 
executed a Deed of Trust, in which it was reiterated that the 
loan was guaranteed by VA.  Such reinforced the veteran's 
obligations as to his indebtedness secured under Title 38, 
applicable to VA guaranteed loans.

Records reflect that from July through October 1988 the 
veteran and his spouse were experiencing difficulty meeting 
the mortgage payments and arranged for a formal forbearance.  
The veteran failed to meet the terms of the forbearance and 
in November 1989, he was notified of the default and of the 
lender's intention to foreclose on the subject property.

Foreclosure proceedings were initiated.  A summary of the 
basis of the liquidation procedure shows that the original 
reasonable value of the property was $80,950.00.  The 
reasonable value of the property in May 1990 was $84,000.00.  
A foreclosure sale was conducted in June 1990 and the 
property was sold for an amount less than the unpaid 
principal balance, accrued interest, and expenses of 
foreclosure.  From the proceeds of sale, VA paid the lender's 
loan guaranty claim.  

The related debt to the government, in the amount of $14,555, 
plus interest, was charged to the veteran.  He signed a 
promissory note acknowledging his indebtedness to VA and has 
since repaid a portion of the original indebtedness, leaving 
a balance of $12,505.00 plus interest.

A review of the record shows that the veteran has not 
challenged the validity of the loan guaranty indebtedness.  
See Schaper v. Derwinski, 1 Vet. App. 430 (1991).  
Accordingly, the Board limits its consideration to the issue 
as cited above.

The veteran is now seeking a waiver of recovery of the 
remaining loan guaranty indebtedness.  At the outset, the 
Board finds that the veteran's claim is well grounded, or 
plausible.  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 
1 Vet. App. 78, 81-82 (1990).  VA therefore has a duty to 
assist the veteran in the development of facts pertinent to 
his claim.  In this regard, the Board is satisfied that all 
relevant facts have been developed and that the merits of the 
veteran's case may be addressed based on the evidence of 
record.  The case is properly in appellate status and further 
development is not warranted.

Regulations provide that an indebtedness of a veteran or his 
spouse shall be waived only when the following factors are 
determined to exist:

1.  Following default there was a loss of 
the property that constituted security 
for loan guaranteed, insured or made 
under Chapter 37 of Title 38, United 
States Code;

2.  There is no indication of fraud, 
misrepresentation, or bad faith on the 
part of the person or persons having an 
interest in obtaining the waiver; and, 

3.  Collection of such indebtedness would 
be against equity and good conscience.

38 U.S.C.A. § 5302(b); 38 C.F.R. § 1.964(a).

In this case, the COWC found the veteran to be free from 
fraud, misrepresentation, or bad faith, and the Board concurs 
with that preliminary finding.  Therefore, there is no 
statutory bar to waiver of recovery of the overpayment.  In 
addition, there clearly existed a loss of the property, after 
default, which constituted security for the loan.  

Thus, the question before the Board for review is the issue 
of whether the evidence establishes that recovery of the 
indebtedness would be against equity and good conscience, in 
which case recovery of the overpayment may be waived.  
38 U.S.C.A. § 5302; 38 C.F.R. §§ 1.963, 1.965.  In the 
evaluation of whether equity and good conscience necessitate 
a favorable waiver decision, the Board must consider all of 
the specifically enumerated elements applicable to a 
particular case.  See Ridings v. Brown, 6 Vet. App. 544, 546 
(1994).

The standard "equity and good conscience" will be applied 
when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's rights.  The decision reached 
should not be unduly favorable or adverse to either side.  
The phrase "equity and good conscience" means arriving at a 
fair decision between the obligor and the Government.  In 
making this determination, consideration will be given to the 
following elements, which are not intended to be all- 
inclusive:  

(1) The fault of the debtor
(2) balancing of faults between the 
debtor and the VA
(3) undue hardship of collection on the 
debtor
(4) a defeat of the purpose of an 
existing benefit to the veteran
(5) the unjust enrichment of the veteran, 
and
(6) whether the veteran changed positions 
to his detriment in reliance upon a 
granted VA benefit. 

38 U.S.C.A. § 5302; 38 C.F.R. § 1.965(a).

VA's working definition of "fault" is: The commission or 
omission of an act that directly results in the creation of 
the debt.  Veteran's Benefits Administration Circular 20-90- 
5, February 12, 1990.  Fault should initially be considered 
relative to the degree of control the veteran had over the 
circumstances leading to the overpayment.  If control is 
established, even to a minor degree, the secondary 
determination is whether the debtor's actions were those 
expected of a person exercising a high degree of care, with 
due regard for the debtor's contractual responsibility to the 
Government.  The age, financial experience, and education of 
the debtor should also be considered in these determinations.  

The veteran argues that the default occurred due to a 
reduction in income and that he attempted to avoid default.  
He specifically argues that he began having serious payment 
problems upon his retirement from the military in May 1988.  
He began working for the school system in August 1988.  He 
stated that both he and his spouse were employed in the 
school system, working only nine months out of the year and 
that his real financial problems began in the summer of 1989 
when he and his spouse were employed part-time prior to the 
beginning of the new school year.  The veteran further 
indicated that in attempting to make his payments he in 
essence took out a second mortgage in order to consolidate 
some of his other debts.  

The veteran's fault for breaching his contractual obligation 
was, to some extent, mitigated by the curtailment of income 
post military retirement that the veteran experienced at the 
time of the foreclosure.  However, the veteran failed to meet 
his forbearance obligations and documentation from the loan 
holder indicates that the veteran and his spouse evidenced a 
poor payment history.  Moreover, while VA guaranteed the 
loan, the property was the veteran's responsibility and he 
was in the position to exercise control over the property.  
The veteran could have taken action to avoid default or to 
limit the amount of the indebtedness by attempting to sell or 
rent the subject property.

The record, including the veteran's testimony, does not show 
that he took any actions to avoid default or ameliorate the 
amount of the indebtedness.  In fact, the record shows that 
the monthly expenses of the veteran and his spouse have 
continued to rise despite the decrease in their monthly 
income and their outstanding debt.  Based on such, and the 
veteran's failure to meet forbearance arrangements, the 
record does not show that he showed due regard for his 
responsibility to the Government.  By definition, and under 
all accepted criteria, the veteran must be considered at 
fault.  The veteran argues that the default occurred due to a 
reduction in income and that he attempted to avoid default.

With respect to possible financial hardship, the Board has 
reviewed the financial statements submitted by the veteran in 
April 1991, September 1991, 1993 and most recently, in August 
1999.

The April 1991 FSR shows a total monthly income of 
approximately $3,400 and monthly expense of approximately 
$2,900, with a balance of over $500.  The September 1991 FSR 
reflects a decrease in household income by over $200 monthly 
and monthly increase in expenses of over $1,100.  The veteran 
reported employment income for both himself and his spouse.  
The total of monthly expenses was reportedly over $4,000, and 
included monthly payments in the amount of approximately 
$1,100 on installment debts for a second mortgage, an 
automobile loan, a gas card, orthodontics, private school and 
miscellaneous items.  The veteran also reported monthly 
expenses for rent or mortgage, food, utilities, telephone, 
insurance, clothing and medical costs.  He identified that he 
paid some of his bills late by arrangement.  He also 
identified assets in the form of household furnishings worth 
$23,000, and two vehicles worth approximately $8,600.  

In an FSR dated in September 1993, the veteran reported a 
monthly income for himself and his spouse of approximately 
$3,300.  He reported monthly expenses of between $4,000 and 
$5,000, to include approximately $1,500 monthly paid on 
installment debts such as school debts, an automobile loan 
and a second mortgage.  He also reported an expense in the 
form of an international vacation in the amount of $4,000.  
He also reports assets to include household furnishings worth 
$20,000 and two vehicles, one leased, worth a total of 
$10,000.  He reported no real estate owned at that time.

In response to the Board's May 1999 request, the veteran 
furnished an updated FSR and tax return information for the 
1997 and 1998 years.  The veteran reported a total monthly 
net income of approximately $4400.00 from his and his 
spouse's employment and total monthly expenses totaling 
approximately $3200.00, leaving a positive monthly balance of 
over $1100.  He reported the following expenses:  
approximately $1000 for a mortgage payment; $360 for food; 
$460 for utilities; $600 for clothing and miscellaneous; and 
$787 for installment debts owed to creditors.  He reported 
that no payments were past due.  The veteran reported 22 
months remaining on six of the eight reported installment 
debts.  He also identified assets to include several hundred 
dollars cash on hand, real estate valued at $130,000, 
household furnishings worth $20,000, and two vehicles worth a 
total of $4900.  The veteran did not list any minor 
dependents.  

The veteran argues that his financial situation is difficult, 
and that repayment of the indebtedness is creating a hardship 
on him and his spouse.  The Board recognizes that continued 
recovery would directly affect the veteran's only sources of 
income.  However, the veteran is expected to accord a debt to 
the VA the same regard given to any other debt.  The most 
recent FSR clearly shows the veteran to have an available 
balance after paying his monthly expenses.  Moreover, it is 
apparent that despite his reported financial difficulties, 
the veteran has been able to maintain a lifestyle while 
repaying the indebtedness, which provides him with the basic 
necessities, and some luxuries.  For instance, he has noted 
payment of private tuition monies, debt from an international 
vacation, owning or leasing more than one vehicle, and 
appears to have purchased real estate subsequent to his 
default.  He has also been making payments on other 
installment debts.  There is no indication that collection of 
the indebtedness would deprive the veteran and his spouse of 
the basic necessities of life, such as a lack of food, 
clothing, warmth, or shelter.  This is particularly true 
insofar as the veteran has been making payments of $125 a 
month towards his loan guaranty debt without showing 
resulting hardship.  Thus, given his sizable monthly surplus, 
there is no indication that recovery of the indebtedness 
would cause undue hardship.

The Board also notes that the veteran is not currently in 
receipt of any VA benefits and collection of the indebtedness 
would not defeat the purposes of an existing benefit to him.  
As to unjust enrichment, the record indicates that the 
veteran lived in the property after the default.  He has also 
reported a current overage after paying his monthly expenses.  
He would be unjustly enriched if the remaining balance of the 
debt were waived.  Finally, there is no evidence that the 
veteran detrimentally changed his position in reliance on a 
granted VA benefit.

Based on the record in this case, the Board is not persuaded 
that recovery of the overpayment at issue would be unfair, 
unconscionable, or unjust.  The Board finds, therefore, that 
under the principles of equity and good conscience, taking 
into consideration all of the specifically enumerated 
elements of 38 C.F.R. § 1.965(a), it would not be unfair to 
recover the remaining indebtedness in the amount of 
$12,505.00, plus interest.  The end result would not be 
unduly favorable or adverse to either the Government or the 
veteran.  The evidence in this case is not so evenly balanced 
that there is doubt as to any material issue.  38 U.S.C.A. § 
5107(b).  Accordingly, the prior decision of the COWC is 
affirmed, and the veteran's request for a waiver is denied.


ORDER

Waiver of recovery of the remaining loan guaranty 
indebtedness in the amount of 
$12,505.00, plus interest, is denied.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

 
- 10 -


- 8 -


